                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JESSE RODRIGUEZ, on behalf of himself and          CASE NO. C19-0184-JCC
      all others similarly situated
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      EVERGREEN PROFESSIONAL
13    RECOVERIES, INC.,
14                          Defendant.
15

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated protective order (Dkt. No.

20   34). The parties are ORDERED to submit a Word version of the stipulated protective order to

21   coughenourorders@wawd.uscourts.gov.

22          DATED this 17th day of July 2019.

23                                                         William M. McCool
                                                           Clerk of Court
24
                                                           s/Tomas Hernandez
25
                                                           Deputy Clerk
26


     MINUTE ORDER
     C19-0184-JCC
     PAGE - 1
